Citation Nr: 1717473	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  04-03 412A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Patricia Veresink, Counsel

INTRODUCTION

The Veteran served on active duty from March 1977 to February 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2003 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified at a videoconference hearing before the Board in July 2008.  A transcript of that hearing has been associated with the claims file.  

The Board remanded the issue for further development in September 2008, September 2010, and July 2010.  The Board denied entitlement to TDIU in May 2013.  The Veteran appealed the May 2013 rating decision to the United States Court of Appeals for Veterans Claims (CAVC).  In a February 2014 Joint Motion for Remand (JMR) the parties agreed that the Board's decision should be vacated.  In May 2015, the Court vacated the Board's decision, and remanded the issue to the Board for action consistent with the JMR..  The Board remanded the issue again in August 2014.  In April 2015 the Board denied TDIU.  The Veteran again appealed the Board decision to the CAVC.  In an October 2016 memorandum decision, the CAVC vacated the Board's decision and remanded the issue to the Board for action consistent with the memorandum decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The October 2016 memorandum decision noted that the Board failed to provide adequate reasons and bases for not returning the September 2014 VA examination for clarification.  Specifically, the VA examiner noted that the Veteran's back pain was aggravated by sitting, standing, and walking, but then noted that the Veteran could alleviate any back pain from sedentary employment by walking around.  The Board acknowledges that the VA examination contained contradicting information.  The Veteran was afforded a new VA examination in July 2015.  The examiner did not address the conflicting information in the September 2014 VA examination.  As such, a new VA examination that addresses the conflicting information and the Veteran's contentions is necessary.  

Additionally, the Board notes that the Veteran applied for vocational rehabilitation in February 2000.  Those records are not associated with the claims file.  The Veteran's vocational rehabilitation records should be obtained and associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all records associated with the Veteran's vocational rehabilitation claim.  All attempts to obtain those documents should be noted in the claims file.  

2.  Refer the claims file to the same examiner who conducted the September 2015 VA examination for additional comment.  If that examiner is unavailable, schedule the Veteran for a new VA orthopedic examination to ascertain the impact of the Veteran's service-connected disability on his ability to obtain and maintain substantially gainful employment.  The examiner should review the claims file and address the following issues:

a.)  The VA examiner is requested to comment on the conflicting information in the September 2014 VA examination, specifically the examiner's statements that walking aggravates the Veteran's symptoms and that walking would alleviate the Veteran's symptoms.  The examiner should clarify whether walking causes additional aggravation or alleviation.  

b.)  The VA examiner is further requested to evaluate and discuss all occupational and functional impairment associated with the Veteran's service-connected back disability on the Veteran's employability, without consideration of his age or nonservice-connected disabilities, and in light of his education, training, and work history.  

A complete rationale must be provided for any opinion stated.  

3.  Then readjudicate the Veteran's claim for TDIU.  If the benefits sought on appeal remain denied, the Veteran and his representative shall be provided with a Supplemental Statement of the Case, and an appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


